 



EXHIBIT 10.10
(BANK OF AMERICA LOGO) [h40398h4039801.gif]
Transferable
Irrevocable Direct Pay
Letter of Credit
Irrevocable Letter of Credit No. 3084749
Date: 11 October 2006
Nuclear Energy Holdings, L.L.C.
Corporation Trust Center
1209 Orange Street
Wilmington,
Delaware
19801
Attn: Gary Graphia
Ladies and Gentlemen:
We (the “Principal Letter of Credit Bank”) hereby issue in favor of Nuclear
Energy Holdings, L.L.C. (the “Beneficiary”) this irrevocable direct pay letter
of credit (this “Letter of Credit), effective October 13, 2006. This Letter of
Credit has a maximum amount available for drawing on any date up to and
including the Stated Expiration Date (as defined below) equal to
JPY4,299,333,000 (the “Maximum Amount”). This Letter of Credit is issued for the
account and by order of The Shaw Group Inc. (the “Account Party”).
Funds under this Letter of Credit are available to the Beneficiary against
delivery to us of a written certificate (the “Certificate”) signed by an
authorized officer of the Beneficiary, appropriately completed, in the form of
Annex A hereto, as indicated below, presented to us during the period commencing
on the date hereof up to and including the Stated Expiration Date. Presentation
of the Certificate shall either:

(i)   be made in person at our office located at:

Bank of America, N.A.
1000 West Temple Street, 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Standby Letter of Credit Dept.
or at any other office which may be designated by us by written notice delivered
to you; or
(ii) be sent to the Principal Letter of Credit Bank by facsimile transmission to
facsimile telephone number (213) 240-6989, with oral confirmation of receipt by
the Principal Letter of Credit Bank of such facsimile transmission by telephone
call to (213) 240-6986; provided, however, that the absence of such confirmation
shall not affect our obligation to honor any drawing.
Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h40398h4039801.gif]
Only one demand for payment may be made under this Letter of Credit.
The expiry date of this Letter of Credit shall be the earliest of: (i) 13
October 2007 (the “Stated Expiration Date”); (ii) the date on which the
Principal utter of Credit Bank has received written notification from the
Beneficiary stating that all amounts owing under the Bond trust Deed dated as of
13 October, 2006 among Nuclear Energy Holdings, L.L.C., Bank of New York, acting
in its capacity as trustee (the “Trustee”) and other parties thereto (the “Bond
Trust Deed”) and all fees and expenses incurred by Nuclear Energy Holdings,
L.L.C. have been paid in full; and (iii) the date on which the Principal Letter
of Credit Bank has received written notification from the Beneficiary stating
that the Account Party has replaced this Letter of Credit with a new letter of
credit pursuant to the terms of the Bond Trust Deed. The Stated Expiration Date
shall be automatically extended by successive one-year periods unless the
Principal Letter of Credit Bank, in its sole discretion, shall have notified the
Beneficiary in writing (such notice, a “Non-extension Notice”) not later than
90 days prior to such Stated Expiration Date that the Letter of Credit will not
be extended beyond the current Stated Expiration Date.
Presentations made by you which comply with the terms and conditions of this
Letter of Credit will be honored on the second business day following the date
of your presentation, in the amount of the draw in immediately available funds
in accordance with the payment instructions set forth in the accompanying
Certificate, if made by 9:00 a.m. Los Angeles, California time, on any business
day (or, if made after 9:00 a.m. Los Angeles, California time, On the third
succeeding business day).
Any and all payments made to you hereunder shall be made in Japanese Yen and
shall be without any deduction for any charges.
Notwithstanding Article 48 of the Uniform Customs (defined below), this Letter
of Credit may be successively transferable in its entirety (but not in part)
upon receipt by the Principal Letter of Credit Bank of the Beneficiary’s
instructions in the form attached hereto as Annex B, accompanied by this
original Letter of Credit and amendments, if any. Costs or expenses of such
transfer shall be for the account of the Account Party.
The Principal Letter of Credit Bank acknowledges and agrees that this Letter of
Credit is in all respects an obligation of the Principal Letter of Credit Bank.
All payments made by the Principal Letter of Credit Bank under this Letter of
Credit shall be made from the Principal Letter of Credit Bank’s own funds and
not with funds received directly or indirectly from the Account Party.
EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 (THE “UNIFORM CUSTOMS”)
AND SHALL, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN ARTICLE 17 OF THE UNIFORM CUSTOMS, IF THIS
LETTER OF CREDIT EXPIRES DURING AN INTERRUPTION OF BUSINESS AS DESCRIBED IN SAID
ARTICLE 17, THE PRINCIPAL LETTER OF CREDIT BANK WILL HONOR DRAWS UNDER THIS
LETTER OF CREDIT THAT ARE MADE WITHIN TEN (10) DAYS AFTER THE RESUMPTION OF
BUSINESS BY THE PRINCIPAL LETTER OF CREDIT BANK.
Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h40398h4039801.gif]
This Letter of Credit sets forth in full the terms of our undertaking to you.
Our undertaking to you shall not in any way be modified, amended or amplified by
reference to any document, instrument or agreement referred to in this Letter of
Credit or to which this Letter of Credit relates, and any such reference shall
not be deemed to incorporate herein by reference or otherwise any document,
instrument or agreement.
Very truly yours,
BANK OF AMERICA, N.A.

         
By:
  /s/ Sandra Leon    
Name:
 
 
Sandra Leon    
Title:
  Vice President    

Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h40398h4039801.gif]
ANNEX A
to
TRANSFERABLE IRREVOCABLE
DIRECT PAY LETTER OF CREDIT
ISSUED BY BANK OF AMERICA, N.A.
*[                    , 2                    ]
BANK OF AMERICA, N.A.
1000 West Temple Street, 7th Floor
Mall Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Standby Letter of Credit Dept.
Ladies and Gentlemen:
We refer to Transferable Irrevocable Direct Pay Letter of Credit No. 3084749
(the “Letter of Credit”), Definitions of terms in the Letter of Credit shall
apply to all terms used but not otherwise defined herein.
We hereby make demand under the Letter of Credit for payment of JPY[      ],
which is not in excess of the Maximum Amount.
Please wire the amount demanded hereunder to our account no.
[                     ] at [                     ] in [                      
].1 Such payment is due no later than                    , [
                     ] time, on [                      ]2, in accordance with
the provisions of the Letter of Credit.

         
By:
       
 
 
 
Title:    

 

1   Insert details of Beneficiary’s Account   2   Insert appropriate payment
date.

Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h40398h4039801.gif]
ANNEX B
to
TRANSFERABLE IRREVOCABLE
DIRECT PAY LETTER OF CREDIT
ISSUED BY BANK OF AMERICA, N.A.
TRANSFER FORM
                                        , 200
Bank of America, N.A.
Mail Code: CA9-705-07-05
1000 W Temple St.
Los Angeles, CA 90012-1514
Attention: Standby Letter of Credit Dept.
Re: Irrevocable Direct Pay Letter of Credit No. 3084749 (the “Letter of Credit”)
We request that you transfer all of our rights as beneficiary under the Letter
of Credit to the transferee, named below (the “Transferee”):
 
Name of Transferee
 
Address
By this transfer for value received, the Transferor, as beneficiary under the
Letter of Credit, hereby irrevocably transfers to the Transferee all rights of
the Transferor, including, without limitation, all rights to make drawings,
under the Letter of Credit. The Transferee shall have sole rights as beneficiary
under the Letter of Credit, whether existing now or in the future, including,
without limitation, sole rights to agree to any amendments thereof, including,
without limitation, increases or extensions or other changes and all notices
under the Letter of Credit. All amendments to the Letter of Credit are to be
consented to by the Transferee without the necessity of consent by or notice to
the Transferor.
We enclose the original of the Letter of Credit and any amendments. Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the Transferee with your customary notice of
transfer.
Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h40398h4039801.gif]
We enclose the original of the Letter of Credit and any amendments. Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the Transferee with your customary notice of
transfer.
The signature and title at the right conform With those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial Institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).

             
 
NAME OF TRANSFEROR
   
 
           
 
NAME OF AUTHORIZED SIGNER AND TITLE
   
 
       
 
NAME OF BANK
 
 
AUTHORIZED SIGNATURE    
 
       
 
AUTHORIZED SIGNATURE AND TITLE
       
 
       
 
PHONE NUMBER
       

Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h40398h4039801.gif]
October 13, 2006
The Bank of New York
Corporate Trust Services
One Canada Square
London
E145AL
Attn: Peter Malcom/Peter Howard

         
 
  Subject:   Letter of Credit No. 3084749
 
  Beneficiary:   Nuclear Energy Holdings, L.L.C.
 
  Applicant:   The Shaw Group Inc.
 
  Amount:   JPY4,299,333,000

Gentlemen:
At the request of the above-mentioned beneficiary, we hereby irrevocably
transfer to you all rights under this Letter of Credit. You shall have the sole
rights as the Beneficiary under and as defined in this Letter of Credit,
including sole rights to agree to any amendments, including increases or
extensions or other changes or to serve notice under this Letter of Credit. All
amendments will be sent directly to you.
Enclosed is the original Letter of Credit duly endorsed.
Sincerely yours,
Bank of America, N.A.

         
By:
  /s/ Sandra Leon    
Name:
 
 
Sandra Leon    
Title:
  Vice President    

Bank of America, N.A. Trade Operations
CA9-705-07-05
1000 W. Temple St.. Los Angeles, CA 90012-15140
00-35-0201NSB 10-2005

 



--------------------------------------------------------------------------------



 



October 13, 2006
ALL RIGHTS AS BENEFICIARY UNDER THIS LETTER OF CREDIT INCLUDING WITHOUT
LIMITATION, THE SOLE RIGHT TO DRAW AND TO APPROVE ANY AMENDMENTS, ARE
IRREVOCABLY TRANSFERRED TO THE BANK OF NEW YORK WHO ARE RECOGNIZED AS THE SOLE
BENEFICIARY UNDER THIS LETTER OF CREDIT IN ALL RESPECTS AND WITH THE SAME FORCE
AND EFFECT AS THOUGH IT HAD BEEN NAMED AS THE ORIGINAL BENEFICIARY.
The Bank of New York
Corporate Trust Services
One Canada Square
London
E145AL
Attn. Peter Malcom/Peter Howard
AMOUNT: JPY4,299,333,000

         
By :
  /s/ Sandra Leon    
Name:
 
 
Sandra Leon    
Title:
  Vice President    

 



--------------------------------------------------------------------------------



 



TRANSFER FORM
13 October 2006
Bank of America, N.A.
Mail Code: CA9-705-07-05
1000 W Temple St.
Los Angeles, CA 90012-1514
Attention: Standby Letter of Credit Dept.
Re: Irrevocable Direct Pay Letter of Credit No. 3034749 (the “Letter of Credit”)
We request that you transfer all of our rights as beneficiary under the Letter
of Credit to the transferee, named below (the “Transferee”):
 
Name of transferee: Bank of New York, Corporate Trust Services
 
Address: One Canada Square, London, E14 5AL
Attn: Peter Malcolm/Peter Howard
By this transfer for value received, the Transferor, as beneficiary under the
Letter of Credit, hereby irrevocably transfers to the Transferee all rights of
the Transferor, including, without limitation, all rights, to make drawings,
under the Letter of Credit. The Transferee shall have sole rights as beneficiary
under the Letter of Credit, whether existing now or in the future, including,
without limitation, sole rights to agree to any amendments thereof, including,
without limitation, increases or extensions or other changes and all notices
under the Letter of Credit. All amendments to the Letter of Credit are to be
consented to by the Transferee without the necessity of consent by or notice to
the Transferor.
We enclose the original of the Letter of Credit and any amendments. Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the Transferee with your customary notice of
transfer.

 



--------------------------------------------------------------------------------



 



The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).
Nuclear Energy Holdings L.L.C.
Corporation Trust Centre
1209 Orange Street
Wilmington
Delaware, 19801

                 
 
NAME OF TRANSFEROR
       
 
               
Gary P. Graphia
       
 
               
Vice President, Secretary
       
 
               
 
NAME OF AUTHORIZED SIGNER AND TITLE
       
 
           
 
           
 
 
NAME OF BANK
  /s/ Gary P. Graphia
 
AUTHORIZED SIGNATURE        
 
           
/s/ HARRIS N.A.
 
AUTHORIZED SIGNATURE AND TITLE
           
 
            /s/ Shahrokh Shah             MANAGING DIRECTOR             PHONE
NUMBER              
312-293-8353
           

 